STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Ann Beltz,
Plaintiff Below, Petitioner                                                        FILED
                                                                                December 4, 2013
                                                                             RORY L. PERRY II, CLERK
vs) No. 13-0536 (Ohio County 13-C-13)                                      SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA

Brian L. Dunfee,
Defendant Below, Respondent

                              MEMORANDUM DECISION

       Petitioner Ann Beltz, appearing pro se, appeals the order of the Circuit Court of Ohio
County, entered April 17, 2013, that ordered petitioner to immediately surrender a boat and trailer
to respondent and to repay respondent $1,252.50 for personal loans he had made to petitioner.
Respondent Brian L. Dunfee, by counsel Donald J. Tennant, Jr., filed a summary response.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

         Petitioner sued respondent in the Magistrate Court of Ohio County alleging that respondent
(1) illegally repossessed a 1998 GMC pickup truck that respondent had sold petitioner; (2)
committed fraud; and (3) failed to register the titles to a 1973 Starcraft Cuddy Cabin boat and
trailer with the West Virginia Division of Motor Vehicles (“DMV”), which rendered respondent’s
sale of the boat and trailer to petitioner illegal. The case was subsequently removed to the Circuit
Court of Ohio County where respondent filed an answer and various counterclaims regarding
personal loans he had made to petitioner. Respondent specifically alleged that one of these loans
was to enable petitioner to pay the DMV so that she could change the titles to the truck, the boat,
and the trailer.

       The parties appeared for a bench trial on April 5, 2013. Following trial, the circuit court
rendered its judgment:

                       With respect to [petitioner’s] Complaint, the Court notes
               that the evidence presented at trial established the nature of the
               agreement between the parties and the framework of the same, as
               well as [petitioner’s] violation of said agreement. Indeed,
               [respondent] presented evidence of the agreement between
               [petitioner] and [respondent] wherein [respondent] would sell to
                                                 1
               [petitioner] a boat, truck and trailer along with the specific payment
               conditions attached thereto. Further evidence was presented
               regarding the penalty of forfeiture of the subject items if [petitioner]
               missed two (2) consecutive payments. Evidence was also presented
               at trial confirming that [petitioner] did in fact miss two (2)
               consecutive payments. Finally, the Court notes that there was no
               evidence and/or witnesses from the [DMV] to corroborate the
               arguments presented by [petitioner] during trial. Consequently, the
               Court FINDS in favor of [respondent] with respect to the claims
               made in [petitioner’s] Complaint as well as in Defendant’s
               Counterclaim #1.

                       With respect to the balance of [respondent’s] counterclaims,
               the Court notes that [respondent] presented competent and credible
               evidence during trial that he lent [petitioner] $1,252.50, but that
               [petitioner] did not pay [respondent] back. Specifically, said
               evidence consists of [respondent’s] own testimony as well as copies
               of the checks written to [respondent] by [petitioner] in an attempt at
               reimbursement of the monies borrowed, but which were not
               honored by [respondent’s] bank for insufficient funds in the account
               against which [petitioner’s] checks were written. Consequently, the
               Court FINDS in favor of [respondent] with respect to
               [respondent’s] Counterclaims #2 and #3. The Court is, however, not
               inclined to grant an award of punitive damages in this matter.

                      Accordingly, and as a result of the foregoing, [petitioner] is
               hereby ORDERED to immediately surrender to [respondent] the
               subject boat and trailer. [Petitioner] is further ORDERED to
               reimburse [respondent] $1,252.50 [(footnote omitted)].

Petitioner now appeals the circuit court’s April 17, 2013 judgment order.

       We apply the standard for reviewing a judgment entered following a bench trial:

               In reviewing challenges to the findings and conclusions of the
               circuit court made after a bench trial, a two-pronged deferential
               standard of review is applied. The final order and the ultimate
               disposition are reviewed under an abuse of discretion standard, and
               the circuit court’s underlying factual findings are reviewed under a
               clearly erroneous standard. Questions of law are subject to a de novo
               review.

Syl. Pt. 1, Public Citizen, Inc. v. First Nat’l Bank in Fairmont, 198 W.Va. 329, 480 S.E.2d 538
(1996).

                                                  2
        On appeal, petitioner asserts that respondent decided that he wanted the truck and the boat
back after discovering she had made substantial repairs to the vehicles. Petitioner further asserts
that check number 9991 was returned as “not authorized” rather than for “insufficient funds.”1
Petitioner also contends that the DMV allowed respondent to put the boat and trailer in petitioner’s
name before requiring respondent to pay the past due taxes and fees that he owed.

        Respondent counters that petitioner entered into a series of agreements that provided for
the return of the items purchased if petitioner failed to make the required payments. Respondent
asserts that petitioner also failed to repay the personal loans respondent made to her. Finally,
respondent notes that the circuit court specifically found that there was no evidence to corroborate
petitioner’s allegations concerning the conduct of the DMV.

        Petitioner did not request that the transcript of the April 5, 2013 bench trial be made a part
of the record on appeal. However, the record does contain petitioner’s bank records which reflect
that her check no. 9991 was returned for “insufficient funds.” The record further supports the
circuit court’s findings that petitioner failed to make the payments she agreed to make and that no
evidence was presented to substantiate petitioner’s allegations concerning the DMV. This Court
finds that petitioner’s mere disagreement with the circuit court’s judgment will not overcome the
significant deference afforded to the findings made by a court following a bench trial. See Rule
52(a), W.V.R.C.P. (When a court sits without a jury, “[f]indings of fact, whether based on oral or
documentary evidence, shall not be set aside unless clearly erroneous, and due regard shall be
given to the opportunity of the trial court to judge the credibility of the witnesses.”); State v.
Guthrie, 194 W.Va. 657, 669 n. 9, 461 S.E.2d 163, 175 n. 9 (1995) (“An appellate court may not
decide the credibility of witnesses or weigh evidence as that is the exclusive function and task of
the trier of fact.”). After careful consideration, this Court concludes that the circuit court did not
abuse its discretion in ordering the immediate surrender of the boat and trailer by petitioner to
respondent and in awarding respondent a judgment in the amount of $1,252.50 for unpaid personal
loans.

       For the foregoing reasons, we affirm.

                                                                                           Affirmed.

ISSUED: December 4, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II

1
  According to petitioner, check number 9991 was not honored because respondent attempted to
cash the check more than six months after she had written it.
                                                  3